Case 18-32394-hdh7 Doc 53 Filed 12/13/18               Entered 12/13/18 11:22:53   Page 1 of 5



Michael W. Sebesta
State Bar No. 24033171
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Phone: (214) 573-7300
Fax: (214) 573-7399
Email: msebesta@chfirm.com

Attorneys for James W. Cunningham, Chapter 7 Trustee

                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_____________________________________
                                      §
IN RE:                                §
                                      §     Case No. 18-32394-hdh7
CHRISTIAN THAI,                       §
                                      §     No hearing requested.
            DEBTOR.                   §
_____________________________________ §

                 TRUSTEE’S APPLICATION FOR EMPLOYMENT
                         OF REAL ESTATE AGENT

                                                NOTICE

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS
FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 1100
COMMERCE STREET, ROOM 1254, DALLAS, TX 75242-1496 BEFORE CLOSE OF
BUSINESS ON JANUARY 7, 2019, WHICH IS AT LEAST TWENTY-FOUR (24) DAYS
FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A COPY
MUST BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE
AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING WILL BE
HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED
ACTION MAY BE TAKEN.




Trustee’s Application for Employment of Real Estate Agent                             Page 1 of 4
Case 18-32394-hdh7 Doc 53 Filed 12/13/18               Entered 12/13/18 11:22:53       Page 2 of 5



         COMES NOW, James W. Cunningham, Chapter 7 Trustee in the above styled and numbered

case (the “Trustee” and/or “Applicant”), and makes this Trustee’s Application for Employment of

Real Estate Agent and would show the Court as follows:

         1.     The Trustee requires the services of a real estate agent to market and sell three

residential properties located in Garland, Dallas County, Texas (collectively, the “Property”).

The locations comprising the Property as they are commonly known are the following:

                a. 738 Sceptre Circle, Garland, Texas 75043;

                b. 712 Ticonderoga Drive, Garland, Texas 75043; and

                c. 735 Baruna, Garland, Texas 75043.

         2.     The Trustee desires to retain Michael Crane as his residential real estate agent.

         3.     Because Michael Crane specializes in selling residential real estate in Dallas

County, Texas, and has experience with the unique requirements of selling real estate in the

context of bankruptcy cases, the Trustee believes Mr. Crane is well qualified to render the

foregoing services.

         4.     The terms of employment are that Mr. Crane will market the Property to potential

buyers and will be paid a commission of 6% of the gross sales price upon closing if a sale of the

Property closes. In the event that fewer than all three properties comprising the Property are

sold, Mr. Crane will be paid the commission only on the properties for which a sale closes.

         5.     To the best of the Trustee’s knowledge, the Trustee believes that Michael Crane

does not hold or represent any interest adverse to that of the Trustee or the Debtor’s estate, and

that Michael Crane is a disinterested person within the meaning of 11U.S.C. § 101(14).

Attached hereto as Exhibit “A” is the Rule 2014 Statement of Connections, signed by Michael

Crane.



Trustee’s Application for Employment of Real Estate Agent                                  Page 2 of 4
Case 18-32394-hdh7 Doc 53 Filed 12/13/18               Entered 12/13/18 11:22:53        Page 3 of 5



        6.      The Trustee and Michael Crane have agreed, subject to the approval of this

Bankruptcy Court, to the terms and conditions of the employment of Michael Crane, set forth

above, regarding the marketing and sale of the Property. Any sale of the Property and the terms

of any commission to be paid to Michael Crane shall be subject to notice and hearing and

Bankruptcy Court approval.

        WHEREFORE, the Trustee prays that he be authorized to employ Michael Crane, on the

terms set forth herein, as his residential real estate agent to render services in the areas described

above, with compensation to be paid as an administrative expense in such amounts as this Court

may hereinafter determine and allow.


                                        Respectfully submitted,

                                        /s/ Michael W. Sebesta
                                        Michael W. Sebesta
                                        State Bar No. 24033171
                                        CAVAZOS HENDRICKS POIROT, P.C.
                                        Suite 570, Founders Square
                                        900 Jackson Street
                                        Dallas, TX 75202
                                        Phone: (214) 573-7300
                                        Fax: (214) 573-7399
                                        Email: msebesta@chfirm.com

                                        Attorneys for James W. Cunningham, Chapter 7 Trustee




Trustee’s Application for Employment of Real Estate Agent                                   Page 3 of 4
Case 18-32394-hdh7 Doc 53 Filed 12/13/18               Entered 12/13/18 11:22:53        Page 4 of 5



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document was
served this 13th day of December, 2018 by electronic transmission through the Court’s automated
Case Management and Electronic Docketing System for the U. S. Bankruptcy Court for the Northern
District of Texas on all parties-in-interest submitting to service of papers in this case by said means
and via first class mail, postage prepaid on the following:

U.S. Trustee                                         John E. Leslie
1100 Commerce Street, Room 976                       John Leslie PLLC
Dallas, TX 75242-1496                                1805 West Park Row Drive, Suite C
                                                     Arlington, TX 76013

Christian Thai                                       James W. Cunningham, Trustee
14414 Brentshire Lane                                6412 Sondra Lane
Houston, TX 77069                                    Dallas, TX 75214

Synchrony Bank                                       East West Bank
c/o PRA Receivables Management, LLC                  c/o J. Machir Stull
PO Box 41021                                         CANTEY HANGER LLP
Norfolk, VA 23541                                    1999 Bryan Street, Suite 3300
                                                     Dallas, TX 75201



                                                /s/ Michael W. Sebesta
                                                Michael W. Sebesta




Trustee’s Application for Employment of Real Estate Agent                                   Page 4 of 4
Case 18-32394-hdh7 Doc 53 Filed 12/13/18              Entered 12/13/18 11:22:53         Page 5 of 5



Michael Crane
730 Lipscomb Ave.
Dallas, TX 75214
(214) 357-1662
md_crane@scbglobal.net

Proposed Real Estate Agent for James W. Cunningham,
Chapter 7 Trustee


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_____________________________________
                                      §
IN RE:                                §
                                      §
CHRISTIAN THAI,                       §     Case No. 18-32394-hdh7
                                      §
            DEBTOR.                   §     No hearing requested.
_____________________________________ §

                    RULE 2014 STATEMENT OF CONNECTIONS

        I, Michael Crane, hereby declare under penalty of perjury the following:

        I have been asked to be employed as real estate agent for the Trustee in this case to assist in

the sale of residential real estate that is property of the above-captioned bankruptcy estate.

        I do not have any known connections with the Debtor, the United States Trustee or any

person employed in the office of the United States Trustee, and – to the extent heretofore identified

in the filings in this case – the creditors, any other party in interest, their respective attorneys or

accountants.
                             13
        Dated: December ____, 2018.




                                         Michael Crane




Rule 2014 Statement of Connections                                                          Page 1 of 1

                                              EXHIBIT A
